Case 20-10343-LSS Doc 2806 Filed 05/03/21 Page 1 of 2

~Apail 30, 2021

Justice Laun Selber Silverstein C821 HAY -3 AM 10: 53

BSA Bankruptcy Case
824 Market Street

6" Floor

Wilmington, DE 19801

Clim ii’
To Whom It May Concern

My name is i am 77 years old and this letter is about what happen to me 65 years
ago. I was born into a rural Ohio family with three older siblings and three younger siblings. At twelve
years old an above average student an a member of the Boy Scouts. I was working on obtaining my
merit badge in First Aid and the assistant Scout leader informed me that he would help me with it. I
was to meet him in his office on Saturday morning. What happened that morning affected the events for
the rest of my life. When I left his office I felt embarrassed, ashamed and angry. By the time I was
fourteen I had become an angry teen with a disregard for authority. It was not until ] was in my late
thirties that I came to realize why I was so angry with life and myself. ] can not say that ali the wrong
decisions I had made were the result of that incident but I feel that most were influenced by it. I had
buried all of the event that happened way back in my memory and never told any one of it. It was a
doctors prostate exam that brought it back. All the the feelings I though I put away came back to again
to haunt me. I finally told my wife and my youngest sister what happened so many years ago. My
actions caused my parents shame and disappointment and they passed without knowing why. My faith
dictates that I forgive wrongs done onto me and this | have done. Still the memories cause me a great
deal of distress and some what still influences my life.

You set in judgment of those who were blind about this happening and if my letter has brought
to light an event that happened so many years ago, I hope it helped. I can not help thinking about all
those who have passed without coming to terms with their past. It is my hope that you will judge those
who let events like this happen ,without recourse , to pay for their blindness.

 
Case 20-10343-LSS Doc 2806 Filed 05/03/21 Page 2 of 2

'

Y
o

 

 

OT Fea

PHOENIX az 852 1 P\E |

 

FOREVER; ue,
vies Jice L pun Salber S lor Tein
8 ‘ , bavkeupliy Cnse =.
in rhe 4 RKeT STreal ee
hi /m ong Ton , OF 1970) os . W
1980i-sosgq
ee eT ng
a a

 
